Title: Richard Henry Wilde to James Madison, 16 November 1834
From: Wilde, Richard Henry
To: Madison, James


                        
                            
                                My dear sir, 
                            
                            
                                
                                    Augusta Ga
                                
                                 16 Novemr 1834.
                            
                        
                        
                        I should have to reproach myself severely for not replying to your kind note of April 11th. if my omission has
                            arisen from negligence & not good intentions. Having never designed or expected to draw from you the slightest
                            notice of my humble efforts, by sending you the Speech I did, I scrupled intruding again on your repose by a letter which
                            it was to be feared would seem to require an answer, & thus a task be imposed upon you, which it was my most
                            earnest desire you should be exempt from.
                        During my hesitation the news of that illness which gave so much concern to your friends reached me, and
                            then of course all thought of an intercourse was suspended.
                        Since then I have doubted whether I should not write to Mrs Madison, & thus relieve you from all
                            necessity of replying. These questions of delicacy like many others have been settled for me by circumstances. The result
                            of the election in Georgia having decided in favor of my involuntary retirement to private life, where I shall now most
                            probably remain for ever, it became me to wind up my political affairs and especially to discharge my political
                            obligations. Your’s weighed most heavily on me, & it is to relieve myself from it I write. I will not attempt to
                            tell you, how highly I value the few words of commendation you have been kind enough to bestow on me. If you should have
                            leisure to hear read, or read my last dying Speech and confession which I send you, you will discover how I prize them,
                            since the allusion is to you, tho with as much reserve as I could command from my vanity, you are not named or designated.
                        I would not ask you, whom a whole people love and venerate to look into a newspaper for the tribute of an
                            obscure individual, but the oddity of the communication may perhaps amuse you, and it is much to me, if it wins from you a
                            smile.
                        And now my dear sir, I have one last favor to ask of you, and that is that you would not make me any reply
                            whatever. You should be permitted to enjoy the tranquility and repose you have so nobly and dearly earned; do not make me
                            reproach myself again with disturbing it. Only do me the [favor] to present me most kindly and cordially to Mrs Madison,
                            and assure her that to me and many others Washington never possessed the charm that it did under her administration.
                            Receive for yourself the assurances of my most profound respect admiration & gratitude, & believe me none
                            pray more ardently for your health long life & happiness, than Your obliged & Obt. He St
                        
                        
                            
                                Richard Henry Wilde
                            
                        
                    